Exhibit 10.1


BANK OF SOUTHERN CONNECTICUT


DIRECTOR RETIREMENT PLAN


The Directors of Bank of Southern Connecticut (the “Company”) believe that the
continued success of the Company will depend on the quality of the individuals
who agree to serve as Directors of the Company and its subsidiaries.  In order
to induce individuals to serve as non-employee Directors, and in order to reward
those who have served the Company loyally for a significant number of years upon
retirement from the Board, and so as to permit others to serve in their stead,
the Directors have adopted the following Director Retirement Plan (“Plan”).


1.             Effective Date.  The Effective Date of this Plan shall be March
3, 2011.


2.             Certain Definitions.



 
(a)  
Beneficiary shall mean the person or persons designated by a Director in
accordance with Section 5 hereof to receive benefits under the Plan after the
death of the Director

 

 
(b)  
Company is Bank of Southern Connecticut and its subsidiaries




 
(c)  
Director is a person, other than an Inside Director, duly serving, on or after
January 1, 2011, as a Director of the Company pursuant to the applicable
provisions of the by-laws of the Company.  No person shall be considered to be a
Director at any time for purposes of this Plan when such person is also an
Inside Director.




 
(d)  
Disability shall be determined as provided for in Section 4 of the Plan.




 
(e)  
Full-Vesting Date shall be the date on which the Director has completed  Five
(5) years of service as a Director following adoption of this Plan. Years of
service as a Director shall include all time spent as a Director (but not an
Inside Director) of the Company.  Years of service as a Director shall not
include any periods during which a person was employed by the Company. The Full
Vesting Date shall be accelerated upon a Change-in-Control of the Company (as
may be defined by the Board of Directors) or the death, Disability or failure to
stand for reelection as a Director due to any age restriction to the date of
occurrence of any such event.




 
(f)  
Inside Director is a person duly serving as a Director of the Company pursuant
to the applicable provisions of the by-laws of the Company and who
simultaneously is a full-time employee or officer of the Company.




 
(g)  
Plan shall mean the terms, conditions and benefits provided by this document and
any amendment or restatement of this document.




 
(h)  
Plan Benefit shall be $50,000.




 
(i)  
Retirement and Retire shall mean termination of service as a Director of the
Company for any reason other than death, Disability (provided in Section 4) or
Specially-Defined Cause.




 
(j)  
Specially-Defined Cause shall mean committing fraud, misappropriation of Company
assets or embezzlement of any party’s funds while serving as a Director of the
Company, or willfully engaging in violation of banking laws or regulations.  For
purposes of this provision, no act, or failure to act, on the part of the
Director shall be considered “willful” unless it is done, or omitted to be done,
by the Director in bad faith or without reasonable belief that the Director’s
action or omission was in the best interests of the Company.  Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board of Directors of the Company or based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Director in good faith and in the best interests of the
Company.  Notwithstanding the foregoing, the Director shall not be deemed to
have been discharged for Specially-Defined Cause unless and until there shall
have been delivered to him a certified communication of such discharge by a
representative of the Company that the Board of Directors of the Company
(exclusive of the subject Director), has determined that the Director was guilty
of conduct which is deemed to be Specially-Defined Cause as defined in this
Section and specifying the particulars thereof, after reasonable notice to the
Director setting forth in reasonable detail the nature of such Specially-Defined
Cause and an opportunity for him or her together with counsel to be heard before
the Board of Directors of the Company.

 
 
 
 

--------------------------------------------------------------------------------

 
 
3.         Benefit Payable.
 

 
(a)  
General.  No person shall be entitled to receive any benefits under this Plan
unless he or she is no longer serving as a Director of the Company.

 

 
(b)  
Retirement.  A Director who Retires after the Full-Vesting Date and on or after
his or her 78th birthday will receive the Plan Benefit.

 

 
(c)  
Time of Payment.  If a Director is entitled to receive the Plan Benefit, the
Plan Benefit shall be payable within thirty (30) days after the date on which
the Director ceases to serve as a Director of the Company.

 

 
(d)  
Death.  If a Director dies while serving as a Director, his or her
Beneficiaries, determined pursuant to Section 5 hereof, will receive the Plan
Benefit.

 

 
(e)  
Disability.  A Director who ceases to serve as a Director due to Disability and
meets the requirements set forth in Section 4, will receive the benefit
described in Section 4.

 

 
(f)  
Specially-Defined Cause.  A Director whose services as a Director are terminated
for Specially-Defined Cause (or with respect to whom Specially-Defined Cause is
later discovered) will receive no Plan Benefit and will automatically be deemed
to have forfeited all rights and benefits under the Plan.

 
4.         Disability Under the Plan.
 

 
(a)
A Director may request to be considered to have a Disability under this Plan.  A
Director shall be determined to have a Disability hereunder if the Director is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.  In making a determination of a Disability hereunder, the Company shall
follow any guidance or regulations issued by the Internal Revenue Service
pursuant to Section 409A of the Internal Revenue Code of 1986, as amended.

 

 
(b)
If a Director ceases to be a Director due to Disability, he or she will receive
his or her Plan Benefit no later than thirty (30) days after forwarding a letter
of resignation to the Board of Directors of the Company relinquishing the office
of Director due to Disability.

 
5.         Beneficiary Designation Procedure.  Each Director may designate one
or more Beneficiaries to receive, upon his or her death, specified percentages
of any death benefit payable pursuant to Section 3(d).  The Director shall
designate any such Beneficiaries in writing and shall submit such designation in
writing to the President of the Company.  Only designated Beneficiaries alive at
the Director’s death shall be entitled to share in the benefit payment.  Absent
a contrary specification by the Director in writing submitted to the President
of the Company, each Beneficiary alive at the Director’s death (or in the case
of the Beneficiary’s death after the Director’s death, the Beneficiary’s estate)
shall share equally in death benefit payments.  If no designated Beneficiary is
alive at the Director’s death, his or her surviving spouse shall be entitled to
any death benefit payments.  If the Director dies leaving neither a designated
Beneficiary nor a surviving spouse, his or her estate shall be entitled to any
death benefit payments.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 

 
6.
Alienability and Assignment Prohibition.  Except to the extent specifically
provided in Section 5, neither the Director, his or her surviving spouse nor any
other Beneficiary under the Plan shall have any power or right to transfer,
assign, anticipate, hypothecate, mortgage, commute, modify or otherwise encumber
in advance any of the benefits payable hereunder nor shall any of said benefits
be subject to seizure for the payment of any debts, judgments, alimony or
separate maintenance owed by the Director, nor be transferable by operation of
law in the event of bankruptcy, insolvency or otherwise.  In the event the
Director or any Beneficiary attempts assignment, commutation, hypothecation,
transfer or disposal of the benefits hereunder, the Company’s liabilities
hereunder shall forthwith cease and terminate.

 

 
7.
Binding Obligation of the Company and any Successor In Interest.  This Plan
shall bind the Director and the Company, their heirs, successors, personal
representatives and permitted assigns.

 

 
8.
Applicable Law.  This Plan shall be governed by, and construed and enforced in
accordance with the substantive laws of the State of Connecticut without regard
to its principles of conflicts of laws.

 

 
9.
Entire Agreement.  This Plan constitutes the entire agreement between the
Company and the Directors, their surviving spouses and beneficiary(ies)
pertaining to its subject matter and supersedes all prior and contemporaneous
agreements, understanding, negotiations, prior draft agreements, and discussions
of the parties, whether oral or written.

 

 
10.
Withholding.  The Company may withhold from any amounts payable under this Plan,
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

 
11.
Delay in Payments.  Notwithstanding anything else herein to the contrary, in the
event that a Director is deemed to be a “specified employee” of the Company as
of the December 31 immediately prior to the scheduled date of payment of
benefits under the Plan (or, if the scheduled payment date occurs between
January 1 and March 31 of a given year, then the determination of “specified
employee” shall be made as of the next preceding December 31), and if the
Company is then considered to be a “publicly traded” entity, all as determined
under Section 409A of the Internal Revenue Code), then payments hereunder shall
be delayed until the first business day following the Director’s date of
retirement or resignation, but only to the extent that such delay is necessary
in order to comply with the requirements of Section 409A of the Internal Revenue
Code.  The date on which a Director’s cessation of service occurs under Section
3(c) above shall be determined in accordance with the separation from service
rules under Section 409A of the Internal Revenue Code.

 

 
12.
Interpretation.  When a reference is made in this Plan to sections or exhibits,
such reference shall be to a section of or exhibit to this Plan unless otherwise
indicated.    In all instances, the Board of Directors of the Company has the
authority to construe and interpret the terms of the Plan, and to determine
benefits payable hereunder.

 

 
13.
Regulatory Provisions.  The Directors confirm that they are aware of the fact
that the Federal Deposit Insurance Corporation has the power to preclude the
Company from making payments to a Director under this Plan under certain
circumstances.  The Directors agree that the Company shall not be deemed to be
in breach of this Plan if it is precluded from making a payment otherwise
payable hereunder by reason of regulatory requirements binding on the Company.

 
 
 
3

--------------------------------------------------------------------------------

 
 

 
14.
Amendment and Termination.  Notwithstanding anything else herein to the
contrary, the Board of Directors of the Company reserves the right to amend or
terminate the Plan at any time, for any or no reason.  No such amendment or
termination, however, may serve to reduce the amount of a Director’s benefits
hereunder that have accrued.

 

 
15.
Communications.  All notices and other communications hereunder shall be in
writing and shall be given by hand, sent by facsimile transmission with
confirmation of receipt requested, sent via a reputable overnight courier
service with confirmation or receipt requested, or mailed by registered or
certified mail (postage prepaid and return receipt requested) to the parties at
their respective addresses set forth below (or at such other address for a party
as shall be specified by like notice), and shall be deemed given on the date on
which delivered by hand or otherwise on the date of receipt as
confirmed.  Notices sent to the Company shall be addressed to it at its head
office, Attention:  President, and notices to the Directors shall be addressed
to their last address as provided in writing to the Company.

 


 
4

--------------------------------------------------------------------------------

 

 
BANK OF SOUTHERN CONNECTICUT

 
Designation of Beneficiary Under Bank of Southern Connecticut
Director Retirement Plan




Name of Director:  _________________________________


President
Bank of Southern Connecticut
215 Church Street
New Haven, Connecticut 06510


I, the above named Director of  Bank of Southern Connecticut, pursuant to
Section 5 of the Company’s Director Retirement Plan hereby designate the
following Beneficiary(ies) to receive my Plan Benefit, if any, payable under
said Plan in the event of my death:


Primary
Beneficiary(ies)                                                                          
                     Percentage of my Plan Benefit payable to
                                     my designated Beneficiary(ies):


____________________________________                                                                           ______________%
(Name)


____________________________________
(Address)


____________________________________                                                                           ______________%
(Name)


____________________________________
(Address)


____________________________________                                                                           ______________%
(Name)


____________________________________
(Address)


I understand that if any one of the Beneficiaries named above does not survive
me, the other Beneficiaries named above shall take such Beneficiary’s share on a
per capita basis.


If none of the Beneficiaries name above as Primary Beneficiaries survive me, I
hereby designate the following Contingent Beneficiary(ies) to receive my Plan
Benefit, if any, payable to me under the terms of said Plan in the event of my
death.




Contingent
Beneficiary(ies)                                                                                              Percentage
of my Plan Benefit payable to
                                      my designated Beneficiary(ies):


____________________________________                                                                           ______________%
(Name)


____________________________________
(Address)


 
 
 
 

--------------------------------------------------------------------------------

 

 


____________________________________                                                                           ______________%
(Name)


____________________________________
(Address)


____________________________________                                                                           ______________%
(Name)


____________________________________
(Address)


I understand that if any of the Contingent Beneficiaries named above does not
survive me, the other Contingent Beneficiaries named above shall take such
Contingent Beneficiary’s share on a per capita basis.




Signed this ____________ day of _______________, 2011.


__________________________________________________
Signature of Director


Receipt


The undersigned, being President of Bank of Southern Connecticut, hereby
acknowledges receipt of the above Designation of Beneficiary this __________ day
of ______________, 2011.


___________________________________________________
Signature of President of Bank of Southern Connecticut



 
 
 
 

--------------------------------------------------------------------------------